DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.

Response to Amendment
Applicant’s amendment dated 06/29/2021, in which claims 1, 16, 23 and 27 were amended, claims 2-5, 9, 17-22 were cancelled, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 10-16, 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 27, claim 1 recites the limitation “wherein the phosphor is a pre-synthesized phosphor with a desired crystal structure” in line 14 and claim 27 recites the limitation “wherein the phosphor is a pre-synthesized phosphor with a desired crystal structure”.  The term “desired” renders the claims indefinite because it is unclear the structure of the desired crystal structure. It is unclear what is desired and what is not desired. The crystal structure may be "desired" to one user but not to another. “A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary")”.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.


Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Mach et al. (US Pub. 20080149956) in view of Liebald et al. (CN102076624A) and Watanabe et al. (US Pub. 20150083967) and Chen et al. (US Pub. 20080237539).
Regarding claim 1, Mueller-Mach et al. discloses in Fig. 3, paragraph [0021], paragraph [0024]-[0031], [0045]-[0049] a method for producing a ceramic converter element, the method comprising:
providing a phosphor [doped aluminum garnet type luminescent material 38] as a starting material, the phosphor [doped aluminum garnet type luminescent material 38] comprising a doped garnet [YAG:Ce or LuAG:Ce]; 

processing the mixture to form a ceramic converter material in which the phosphor [doped aluminum garnet type luminescent material 38] is embedded in a ceramic matrix material [43],
wherein the doped garnet [YAG:Ce] comprises YAG and the metal oxide powder comprises YAG [undoped YAG], or wherein the doped garnet comprises LuAG [LuAG:Ce] and the metal oxide powder comprises LuAG [undoped LuAG].
wherein the phosphor [doped aluminum garnet type luminescent material] is a pre-synthesized phosphor [paragraph [0045]-[0049]].
Mueller-Mach et al. fails to explicitly disclose 
the phosphor with a cubic crystal structure with no second phases.
Watanabe et al. discloses in Fig. 11, Fig. 12, paragraph [0008]-[0012], [0021], [0040], [0045], [0048], [0060], 0062]-[0064], [0073]
the phosphor with a single crystal structure with no second phases.
Watanabe et al. and Mueller-Mach et al. both discloses the phosphor comprises doped aluminum garnet type luminescent material which inherently has cubic crystal structure.
For further providing support evidence, Chen et al. is cited. Chen discloses in paragraph [0003] 
The phosphor comprises doped aluminum garnet type luminescent material has cubic crystal structure.

Mueller-Mach et al. fails to disclose
wherein the phosphor comprises a grain size d50, where 0.5 µm ≤ d50 ≤ 40                         
                            µ
                        
                    m and d90 ≤ 45 µm and the metal oxide comprises a grain size d50, where 0.1 µm ≤ d50 ≤ 10                         
                            µ
                        
                    m and d90 ≤ 15 µm.
Liebald et al. discloses in paragraph [0041], [0044], [0056]-[0059], [0062], claims 1, 6, 23, 24 and 32
wherein the phosphor [luminophor] comprises a grain size d50, where 0.5 µm ≤ d50 ≤ 40 µm and the metal oxide [glass matrix powder and/or another luminophor] comprises a grain size d50, where 0.1 µm ≤ d50 ≤ 10 µm and d90 ≤15 µm.
Liebald et al. further discloses in paragraph [0058] that upper limit of particle size is determined by the thickness of the conversion element, typical less than 250 microns. Liebald et al. further discloses in paragraph [0102] that the thickness of the converter 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liebald et al. into the method of Mueller-Mach et al. to include wherein the phosphor comprises a grain size d50, where 0.5 µm ≤ d50 ≤ 40 µm and d90 ≤ 45 µm and the metal oxide comprises a grain size d50, where 0.1 µm ≤ d50 ≤ 10 µm and d90 ≤ 15 µm. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of suitable particle size of the particles for forming converter element. Further, it would have been obvious to modify Mueller-Mach et al. to provide wherein the phosphor comprises a grain size d50, where 0.5 µm ≤ d50 ≤ 40 µm and d90 ≤ 45 µm and the metal oxide comprises a grain size d50, where 0.1 µm ≤ d50 ≤ 10 µm and d90 ≤ 15 µm for at least the purpose of optimization and routine experimentation to obtain suitable grain size of the phosphor and the metal oxide to form a ceramic complex having desired void fraction and to uniformly dispose the phosphor in the ceramic complex and to provide a converter element having desired optical characteristics. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of 

Regarding claim 6, Mueller-Mach et al. discloses in paragraph [0026] YAG are transparent in ceramic form if the ceramics is fully dense and free of second phases.
Watanabe et al. discloses in paragraph [0063]-[0064] the phosphor are free of second phases and impurities so that a light emitting device having a high brightness and a long lifetime can be realized.
Consequently, Mueller-Mach et al. and Watanabe et al. suggests the limitation “wherein the phosphor and the metal oxide powder are free of second phases and/or impurities.”

Regarding claim 10, Mueller-Mach et al. discloses in paragraph [0052] the sintered ceramic comprises a quantum efficiency (QE) of at least 90% thus it appears, if not it would be obvious that the phosphor used to form the sintered ceramic comprises a quantum efficiency (QE) of at least 90% 
Mueller-Mach et al. further discloses in paragraph [0021] wherein the phosphor comprises Ce doped YAG or Ce doped LuAG.
Watanabe et al. discloses in paragraph [0045]-[0046], the phosphor comprising Ce doped YAG or Ce doped LuAG has a high quantum effect QE>92%.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Watanabe et al. into In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 15, the combination of Mueller-Mach et al. and Liebald et al. discloses the ceramic converter element produced using the method according to claim 1.

Regarding claim 16, Mueller-Mach et al. discloses in Fig. 3, paragraph [0021], paragraph [0024]-[0031], [0045]-[0049] and [0052] an optoelectronic component comprising: 
an active layer sequence [12] configured to emit electromagnetic radiation of a primary wavelength; and 

The combination of Mueller-Mach et al., Liebald et al., Watanabe et al. and Chen et al. discloses the ceramic converter element produced using the method according to claim 1.
Consequently, the combination of Mueller-Mach et al., Liebald et al., Watanabe et al. and Chen et al. disclosed the claimed ceramic converter element and the claimed optoelectronic component.

Claims 7-8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Mach et al. (US Pub. 20080149956) in view of Liebald et al. (CN102076624A) and Watanabe et al. (US Pub. 20150083967) and Chen et al. (US Pub. 20080237539) as applied to claim 1 above and further in view of Raukas et al. (US Pat. Pub. 20120018673).
Regarding claims 7 and 8, Mueller-Mach et al. discloses in paragraph [0021]
wherein the phosphor comprises Ce.  
Mueller-Mach et al. fails to disclose
wherein the phosphor comprises a dopant that comprises a lanthanide.
Raukas et al. discloses in paragraph [0006]-[0007], 
wherein the phosphor comprises a dopant that comprises a lanthanide.


Regarding claim 11, Mueller-Mach et al. fails to explicitly disclose wherein the mixing comprises milling.
However, Mueller-Mach et al. discloses in paragraph [0045] that materials can be mixed by means of ball milling.
 Raukas et al. discloses in paragraph [0055]
wherein the mixing comprises milling.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Raukas et al. and paragraph [0045] of Mueller-Mach et al. into the method of Mueller-Mach et al. to include wherein the mixing comprises milling. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of providing suitable method for mixing powders. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

2/N2 atmosphere].
Mueller-Mach et al. fails to disclose 
wherein the processing comprises adding at least one additive to the mixture to form a slurry; tape casting the slurry to form the green part; 
wherein the at least one additive is chosen from the group consisting of water, binders, de-foamers, dispersants, plasticizers, and mixtures thereof.
Raukas et al. discloses in paragraph [0035]-[0039] 
wherein the processing comprises adding at least one additive to the mixture to form a slurry, tape casting the slurry to form a green part, prefiring and/or debinding and sintering the green part to form the ceramic converter material;  
wherein the sintering is performed in a wet hydrogen atmosphere [paragraph [0039]];  
wherein the at least one additive is chosen from the group consisting of water, binders, de-foamers, dispersants, plasticizers, and mixtures thereof [water, binders].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Raukas et al. into the method of Mueller-Mach et al. to include wherein the processing comprises adding at least one additive to the mixture to form a slurry, tape casting the slurry to form a green KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Mach et al. (US Pub. 20080149956) in view of Watanabe et al. (US Pub. 20150083967) and Chen et al. (US Pub. 20080237539).
Regarding claim 23, Mueller-Mach et al. discloses in Fig. 3, paragraph [0021], paragraph [0024]-[0031], [0045]-[0049] a method for producing a ceramic converter element, the method comprising:
providing a phosphor [doped aluminum garnet type luminescent material 38] as a starting material, the phosphor [doped aluminum garnet type luminescent material 38] comprising a doped garnet [YAG:Ce or LuAG:Ce]; 
mixing the phosphor [doped aluminum garnet type luminescent material] and at least one metal oxide powder [undoped YAG or undoped LuAG] to form a mixture; and 

wherein the doped garnet [YAG:Ce] comprises YAG and the metal oxide powder comprises YAG [undoped YAG], or wherein the doped garnet comprises LuAG [LuAG:Ce] and the metal oxide powder comprises LuAG [undoped LuAG];
wherein the phosphor [doped aluminum garnet type luminescent material] is a pre-synthesized phosphor [paragraph [0045]-[0049]].
Mueller-Mach et al. fails to explicitly disclose 
the phosphor with a cubic crystal structure with no second phases.
Watanabe et al. discloses in Fig. 11, Fig. 12, paragraph [0008]-[0012], [0021], [0040], [0045], [0048], [0060], 0062]-[0064], [0073]
the phosphor with a single crystal structure with no second phases.
Watanabe et al. and Mueller-Mach et al. both discloses the phosphor comprises doped aluminum garnet type luminescent material which inherently has cubic crystal structure.
For further providing support evidence, Chen et al. is cited. Chen discloses in paragraph [0003] 
The phosphor comprises doped aluminum garnet type luminescent material has cubic crystal structure.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Watanabe et al. and Chen et al. into the method of Mueller-Mach et al. to include the phosphor with a single 
Mueller-Mach et al. discloses in paragraph [0026] YAG are transparent in ceramic form if the ceramics is fully dense and free of second phases.
Watanabe et al. discloses in paragraph [0063]-[0064] the phosphor are free of second phases and impurities so that a light emitting device having a high brightness and a long lifetime can be realized.
Consequently, Mueller-Mach et al. and Watanabe et al. suggests the limitation “wherein the phosphor and the metal oxide powder are free of second phases and/or impurities.”

Regarding claim 26, Mueller-Mach et al. discloses in paragraph [0052] the sintered ceramic comprises a quantum efficiency (QE) of at least 90% thus it appears, if not it would be obvious that the phosphor used to form the sintered ceramic comprises a quantum efficiency (QE) of at least 90% 
Mueller-Mach et al. further discloses in paragraph [0021] wherein the phosphor comprises Ce doped YAG or Ce doped LuAG.

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Watanabe et al. into the method of Mueller-Mach et al. to include wherein the phosphor comprises a quantum efficiency QE of at least 90%. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of providing suitable QE of the phosphor comprises doped garnet such as Ce doped YAG or Ce doped LuAG so that a light emitting device having a high brightness and a long lifetime can be realized [paragraph [0045]-[0046] of Watanabe et al.]. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Mach et al. (US Pub. 20080149956) in view of Watanabe et al. (US Pub. 20150083967) and Chen et al. (US Pub. 20080237539) as applied to claim 23 above and further in view of Raukas et al. (US Pat. Pub. 20120018673).
Regarding claims 24-25, Mueller-Mach et al. discloses in paragraph [0021]

Mueller-Mach et al. fails to disclose
wherein the phosphor comprises a dopant that comprises a lanthanide.
Raukas et al. discloses in paragraph [0006]-[0007], 
wherein the phosphor comprises a dopant that comprises a lanthanide.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Raukas et al. into the method of Mueller-Mach et al. to include wherein the phosphor comprises a dopant that comprises a lanthanide. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of providing suitable dopant to modify optical and/or electrical properties of the phosphor and obtained desired wavelength of the emitted light [paragraph [0006]-[0007] of Raukas et al.]. 

Claim 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Mach et al. (US Pub. 20080149956) in view of Watanabe et al. (US Pub. 20150083967) and Chen et al. (US Pub. 20080237539) and Anc et al. (US Pub. 20180313501)
Regarding claim 27, Mueller-Mach et al. discloses in Fig. 3, paragraph [0021], paragraph [0024]-[0031], [0045]-[0049] a method for producing a ceramic converter element, the method comprising:
providing a phosphor [doped aluminum garnet type luminescent material 38] as a starting material, the phosphor [doped aluminum garnet type luminescent material 38] comprising a doped garnet [YAG:Ce or LuAG:Ce]; 

processing the mixture to form a ceramic converter material in which the phosphor [doped aluminum garnet type luminescent material 38] is embedded in a ceramic matrix material [43],
wherein the doped garnet [YAG:Ce] comprises YAG and the metal oxide powder comprises YAG [undoped YAG], or wherein the doped garnet comprises LuAG [LuAG:Ce] and the metal oxide powder comprises LuAG [undoped LuAG];
wherein the phosphor [doped aluminum garnet type luminescent material] is a pre-synthesized phosphor [paragraph [0045]-[0049]].
Mueller-Mach et al. fails to explicitly disclose 
the phosphor with a cubic crystal structure with no second phases.
Watanabe et al. discloses in Fig. 11, Fig. 12, paragraph [0008]-[0012], [0021], [0040], [0045], [0048], [0060], 0062]-[0064], [0073]
the phosphor with a single crystal structure with no second phases.
Watanabe et al. and Mueller-Mach et al. both discloses the phosphor comprises doped aluminum garnet type luminescent material which inherently has cubic crystal structure.
For further providing support evidence, Chen et al. is cited. Chen discloses in paragraph [0003] 
The phosphor comprises doped aluminum garnet type luminescent material has cubic crystal structure.

Mueller-Mach et al. fails to disclose
the metal oxide powder comprises YAG and Al2O3, or the metal oxide powder comprises LuAG and Al2O3.
Anc et al. discloses in paragraph [0064]-[0071], [0080]
the metal oxide powder comprises YAG and Al2O3.
In addition, Anc suggests the metal oxide comprises a combination of 2 or more metal oxide including Al2O3, thus it would be obvious to add Al2O3 to the metal oxide powder comprising LuAG. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Anc et al. into the method of Mueller-Mach et al. to include the metal oxide powder comprises YAG and Al2O3, or the metal oxide powder comprises LuAG and Al2O3. The ordinary artisan 

Regarding claim 28, Mueller-Mach et al. discloses in paragraph [0026] YAG are transparent in ceramic form if the ceramics is fully dense and free of second phases.
Watanabe et al. discloses in paragraph [0063]-[0064] the phosphor are free of second phases and impurities so that a light emitting device having a high brightness and a long lifetime can be realized.
Consequently, Mueller-Mach et al. and Watanabe et al. suggests the limitation “wherein the phosphor and the metal oxide powder are free of second phases and/or impurities.”

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Mach et al. (US Pub. 20080149956) in view of Watanabe et al. (US Pub. 20150083967) and Chen et al. (US Pub. 20080237539) and Anc et al. (US Pub. 20180313501) as applied in claims 27 above and further in view of Raukas et al. (US Pat. Pub. 20120018673).
Regarding claims 29-30, Mueller-Mach et al. discloses in paragraph [0021]
wherein the phosphor comprises Ce.  
Mueller-Mach et al. fails to disclose
wherein the phosphor comprises a dopant that comprises a lanthanide.
Raukas et al. discloses in paragraph [0006]-[0007], 

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Raukas et al. into the method of Mueller-Mach et al. to include wherein the phosphor comprises a dopant that comprises a lanthanide. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of providing suitable dopant to modify optical and/or electrical properties of the phosphor and obtained desired wavelength of the emitted light [paragraph [0006]-[0007] of Raukas et al.]. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Mach et al. (US Pub. 20080149956) in view of Watanabe et al. (US Pub. 20150083967) and Chen et al. (US Pub. 20080237539) and Anc et al. (US Pub. 20180313501) as applied in claims 27 above and further in view of Liebald et al. (CN102076624A).
Regarding claim 31, Mueller-Mach et al. fails to disclose
wherein the phosphor comprises a grain size d50, where 0.5 µm ≤ d50 ≤ 40                         
                            µ
                        
                    m and d90 ≤ 45 µm and the metal oxide comprises a grain size d50, where 0.1 µm ≤ d50 ≤ 10                         
                            µ
                        
                    m and d90 ≤ 15 µm.
Anc et al. discloses in paragraph [0046], [0066] that particle size and particle size distribution of the phosphor and the metal oxide affect their performance and/or their ability to be distributed within the host material. The particle size and/or particle size distribution of the phosphor and the metal oxide can be selected or controlled.
Liebald et al. discloses in paragraph [0041], [0044], [0056]-[0059], [0062], claims 1, 6, 23, 24 and 32

Liebald et al. further discloses in paragraph [0058] that upper limit of particle size is determined by the thickness of the conversion element, typical less than 250 microns. Liebald et al. further discloses in paragraph [0102] that the thickness of the converter can be adjusted in a wide range (approximately 30 microns to several 1000microns) Thus, Liebald et al. suggests d50, d90 of particles forming conversion element are less than 30 microns or less than 250 microns. Liebald et al. further discloses in paragraph [0049]-[0051] that the particle size generate significant influence to optical characteristic of the converter element and can be adjusted. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Anc et al. and Liebald et al. into the method of Mueller-Mach et al. to include wherein the phosphor comprises a grain size d50, where 0.5 µm ≤ d50 ≤ 40 µm and d90 ≤ 45 µm and the metal oxide comprises a grain size d50, where 0.1 µm ≤ d50 ≤ 10 µm and d90 ≤ 15 µm. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of suitable particle size of the particles for forming converter element. Further, it would have been obvious to modify Mueller-Mach et al. to provide wherein the phosphor comprises a grain size d50, where 0.5 µm ≤ d50 ≤ 40 µm and d90 ≤ 45 µm and the metal oxide comprises a grain size d50, where 0.1 µm ≤ d50 ≤ 10 µm and d90 ≤ 15 µm for at least the purpose of optimization and routine experimentation to obtain suitable grain size of the phosphor to form a ceramic complex In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-8, 10-16, 23-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822